11th Court of Appeal
Eastland, Texas
Memorandum Opinion
 
Frederick Gilani
            Appellant
Vs.                  No. 11-05-00119-CV -- Appeal from Collin County
Parvis “Paul” Rouhani
            Appellee
 
Federick Gilani
            Appellant
Vs.                  No. 11-05-00124-CV -- Appeal from Collin County
Stealth Windows, Inc.; Barry Borgen; and Parvis “Paul” Rouhani
            Appellees
 
            When Frederick Gilani perfected these appeals, he did not file affidavits of inability to pay
with his notices of appeal.  TEX.R.APP.P. 20.1.    The clerk of the trial court has informed this court
that, in both appeals, Gilani has failed to file a designation of record and failed to pay for the clerk’s
record.
            On May 19, 2005, the clerk of this court wrote the parties and requested that Gilani forward
to our court on or before June 3, 2005, proof of payment for the clerk’s records.  There has been no
response to our May 19 letters.
            The failure to file the clerk’s records appears to be due to Gilani’s actions.  TEX.R.APP.P. 
37.3(b).  Therefore, the appeals are dismissed for want of prosecution.
 
                                                                                    PER CURIAM
June 9, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.